DETAILED ACTION
This action is responsive to the following communications: the Application filed April 02, 2021, and the information disclosure statement (IDS) filed April 02, 2021.
Claims 1-34 are pending. Claims 1, 5, 14, 20, 26 and 29 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama (US 6,356,473).
Regarding independent claim 1, Shimoyama discloses a static random access memory (SRAM) architecture (see FIG. 1), comprising: 
a first column of SRAM cells (108) coupled between a first bit line (D) and a first complementary bit line (/D); and 
data maintenance circuitry (138 and 114) configured to preserve data states on the first bit line and the first complementary bit line between consecutive write operations if those data states do not change between those consecutive write operations1 (see FIG. 1 along with FIG. 3: LATCHs, and accompanying disclosure).
Regarding claim 2, which depends from claim 1, Shimoyama discloses the data maintenance circuitry comprises: a first write circuit for the first column of SRAM cells, the first write circuit comprising a first latch receiving a first input data and providing complementary outputs to the first bit line and the first complementary bit line; and wherein the first write circuit has a latchable output state driving the first bit line and first complementary bit line, wherein the latchable output state does not change between consecutive write operations if a state of the received first input data does not change between the consecutive write operations, but wherein the latchable output state does change between the consecutive write operations if the state of the received first input data changes between the consecutive write operations2 (see FIG. 1 along with background art FIGS. 8 and 11 and accompanying disclosure).
Regarding independent claim 5, Shimoyama discloses the claimed limitations of claim 5 for the same reason as applied to claims 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimoyama (US 6,356,473).
Regarding claims 3-4, Shimoyama teaches the limitations of claims 2.
Shimoyama further teaches the data maintenance circuitry comprises first and second buffers / inverters buffering the latchable output states driving, respectively, the first bit line and first complementary bit line (see FIG. 1: 138 and 114).
Shimoyama does not explicitly disclose buffers.
However, Shimoyama discloses latch circuit to drive data pairs (D and /D), and latch circuit comprises buffer (inverter) circuit is a well-known technology for a type of memory circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize latches comprises buffers (inverters) because these conventional technology are well established in the art of the memory devices.
Regarding claim 13, Shimoyama teaches the limitations of claim 1.
Shimoyama further teaches the first bit line (see FIG. 1: D  before T11) is a dedicated write bit line, and wherein the first complementary bit line (/D  before T12) is a dedicated complementary write bit line.
Further dedicated read and write port is an inherent technology for a dual port memory device.

Claims 6-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimoyama (US 6,356,473) in view of e.g., Chen et al. (US 2008/0298142).
Regarding claim 6, Shimoyama teaches the limitations of claim 5.
Shimoyama does not explicitly disclose the limitations of claim 6.
However, the claimed limitation of “a first clocked inverter having an input receiving first data and having an output driving the first input data to an input of the first latch” is a well-known technology for a type of memory circuit for its purpose.
For support, of the above asserted facts, see for example, Chen et al. (US 2008/0298142), FIG. 6, clock inverter (comprising transistors 324a, 322a and 320a) having an input “DLE” which drives latch circuit “Data Latch”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize clocked inverter for data driving because these conventional technology are well established in the art of the memory devices.
Regarding claim 7, Shimoyama and Chen et al., as combined, teach the limitations of claim 6.
Shimoyama does not explicitly disclose the first latch comprises first and second inverters that are cross coupled, with an input of the first inverter being coupled to the first bit line and an output of the first inverter being coupled to the first complementary bit line, and with an input of the second inverter being coupled to the first complementary bit line and an output of the second inverter being coupled to the first bit line; and wherein the output of the first clocked inverter is tristated other than when being clocked.
However, Shimoyama discloses a latch circuit and a latch circuit comprises cross-coupled inverter is a well-known technology for a type of memory circuit for its purpose. Further, Chen et al. disclose tristated clocked inverter circuit in FIG. 6, i.e., Data in “DLE” is driving with clock “CLK”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize clocked inverter for data driving because these conventional technology are well established in the art of the memory devices.
Regarding claim 8, Shimoyama and Chen et al., as combined, teach the limitations of claim 7.
Chen et al. further teach wherein a first SRAM cell of the first column of SRAM cells is comprised of: third and fourth inverters that are cross coupled, with an output of the fourth inverter coupled to the input of the third inverter, and with an output of the third inverter coupled to the input of the fourth inverter; and first and second pass gate transistors, with the first pass gate transistor coupled between the first bit line and the input of the third inverter, and with the second pass gate transistor coupled between the first complementary bit line and the input of the fourth inverter, and with the first and second pass gate transistors being selectively turned on and off by a first word line signal (see e.g., FIG. 2: SRAM cell).
Regarding claim 9, Shimoyama and Chen et al., as combined, teach the limitations of claim 8.
Chen et al. further teach the first clocked inverter is clocked prior to the first word line signal turning on the first and second pass gate transistors (see e.g., FIG. 5).
Regarding claim 10, Shimoyama and Chen et al., as combined, teach the limitations of claim 6.
Shimoyama further teaches the first write circuit includes a first flip flop receiving first memory input data (see FIG. 3).
Chen et al. further teach the first write circuit providing the first data to the first clocked inverter (see e.g., FIG. 6). 
Regarding claims 11-12, Shimoyama teaches the limitations of claim 5.
Shimoyama’s FIG. 1 does not explicitly disclose the second column. 
However, Shimoyama’s FIG. 1 describes memory array and extending to second column by column selection is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Chen et al. (US 2008/0298142), FIG. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize multiple columns in memory array because these conventional technology are well established in the art of the memory devices.

Regarding independent claim 14 and its dependent claims 15-19 are rejected for the same reason set forth above as applied to claims 1-13 except SRAM architecture comprises a plurality of memory banks.
However, SRAM architecture comprises a plurality of memory banks is a well-known technology for a type of SRAM for its purpose.
For support, of the above asserted facts, see for example, Madhavan et al. (US 2019/0237135), FIG. 5 and accompanying disclosure, e.g., para. 0047: a core array with multiple core array banks ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize SRAM architecture comprises banks because these conventional technology are well established in the art of the memory devices.
Regarding independent claim 20 and its dependent claims 21-25 are rejected for the same reason set forth above as applied to claims 14-19.
Regarding independent claim 26 and its dependent claims 27-28 are rejected for the same reason set forth above as applied to claims 1-12.
Regarding independent claim 29 and its dependent claims 30-34 are rejected for the same reason set forth above as applied to claims 14-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, claimed “preserve data states on the bit line / complementary bit line between consecutive write operations if those data states do not change between those consecutive write operations” is inherent characteristic of SRAM operation.
        2 Claimed write operations are inherent characteristic of SRAM operation.